Name: EFTA SURVEILLANCE AUTHORITY DECISION No 227/96/COL of 4 December 1996 replacing Decision No 66/94/COL laying down the methods for control for maintaining the officially brucellosis-free status of bovine herds in certain EFTA States, in so far as the Decision concerns Norway
 Type: Decision
 Subject Matter: nan
 Date Published: 1997-03-20

 Avis juridique important|E1996C0227EFTA SURVEILLANCE AUTHORITY DECISION No 227/96/COL of 4 December 1996 replacing Decision No 66/94/COL laying down the methods for control for maintaining the officially brucellosis-free status of bovine herds in certain EFTA States, in so far as the Decision concerns Norway Official Journal L 078 , 20/03/1997 P. 0052 - 0053EFTA SURVEILLANCE AUTHORITY DECISION No 227/96/COL of 4 December 1996 replacing Decision No 66/94/COL laying down the methods for control for maintaining the officially brucellosis-free status of bovine herds in certain EFTA States, in so far as the Decision concerns Norway THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, and in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in point 1 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health problems affecting intra-Community trade in bovine animals and swine (Council Directive 64/432/EEC; hereinafter referred to as 'the Cattle and Swine Act`), and in particular Article 3 (13) thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular Article 5 (2) (d) and Protocol 1, Article 1 (e) thereof,Whereas Norway, by EFTA Surveillance Authority Decision No 66/94/COL (1) was granted brucellosis-free status of bovine herds, provided certain conditions were met;Whereas this Decision comprises, in addition to the brucellosis-free status thus granted to Norway, similar status granted to Finland and Sweden;Whereas the Norwegian Government, while confirming that the material situation justifying Decision No 66/94/COL is unchanged, has requested that the Decision, in so far as it concerns the status as being brucellosis-free granted to Norway, be replaced by a new decision, covering only the brucellosis-free status granted to Norway, alleging this to be necessary for the solution foreseen in ongoing negotiations with the European Union in the veterinary field;Whereas such a new Decision would not in any way alter the material situation compared to what applies by virtue of Decision No 66/94/COL;Whereas there is accordingly no obstacle in granting the request made by the Norwegian Government;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Decision No 66/94/COL laying down the methods for control for maintaining the officially brucellosis-free status of bovine herds in certain EFTA States shall be replaced by the text in the Annex hereto, in so far as the Decision concerns Norway.2. This Decision shall enter into force on 9 December 1996.3. This Decision is addressed to Norway.4. This Decision shall be authentic in the English language.Done at Brussels, 4 December 1996.For the EFTA Surveillance AuthorityBjÃ ¶rn FRIÃ FINNSSONCollege Member(1) OJ No L 247, 22. 9. 1994, p. 39.ANNEX '1. By way of derogation from Annex A (II) (A) (1) (c) (ii) to the Cattle and Swine Act, the EFTA States or regions thereof referred to in the Annex to this Decision may maintain the officially brucellosis-free status of bovine herds if the following conditions are met:- every bovine animal suspected of being infected with brucellosis must be notified to the competent authorities and must undergo official investigations for brucellosis including at least two serological blood tests including complement fixation tests as well as microbiological examination of appropriate samples taken in the case of an abortion,- during the period of suspicion which will continue until negative results have been obtained from the tests provided for in the first indent, the officially brucellosis-free status shall be suspended in the case of the herd, in which the suspected bovine animal(s) were found.ANNEXRegions which may maintain their brucellosis-free status based on Article 3 (13) of the Cattle and Swine ActNorway: All regions`